DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/28/21.
Claims 1-18 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/11/19 and 10/16/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered.

Response to Arguments


Applicant's arguments filed 9/28/21 with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesar (U.S. Pub. No.  20170020627 A1), in view of Wade (U.S. Pub. No. 20180338802 A1).

Regarding to claim 1 and 8:

8. Tesar teach an endoscopic system configured to generate a video image (Tesar [0598] an input port for receiving video image data from an endoscope camera) of a surgical site, the endoscopic system comprising: (Tesar [0597] a first image acquisition system comprising a surgical microscope camera)
a light source configured to transmit electromagnetic radiation in a visible spectrum and in a near infrared spectrum; (Tesar [0333] 31. The imaging system of any of the preceding claims, wherein said first or second wavelength ranges include infrared or near infrared ranges. [1250] IR fluorescence images are superimposed over non-IR (e.g. visible) images. Other wavelengths such as other fluorescence wavelengths may be employed. In various embodiments, such as where the fluorescing wavelength is not visible (e.g., for fluorescence in the infrared), an artificial color rendition of the fluorescing content can be used in place of the actual fluorescing color so as to enable the fluorescing tissue to be visible)
an imager configured to acquire an image data from the light source; (Tesar [1017] 26. The system of claim 22, wherein the light intensity of at least one light source is variable. [1018] 27. The system of claim 22, wherein at least one light source generates non-visible light)
a display for displaying the video image of the surgical site; and (Tesar [1031] 40. a surgical visualization system comprising: [1032] a plurality of cameras configured to provide video of a surgical site; [1048] 42. The surgical visualization systems of any of claim 1 or 2, wherein the property of the camera includes a sensor gain, the property of the at least one display includes display brightness)
an image processor configured to process the image data (Tesar FIG. 11 [1258]  processor 2131a can be configured to receive an image from camera 2121a and to display on the display 2110 a fluorescence image from camera 2121a. Processor 2132a can be configured to receive an image from camera 2122a and to display on the display 2110 the non-fluorescence image from camera 2122a) so as to generate a first video image displaying a white light video of the surgical site, (Tesar [1439] the imaging system can include an illumination control configured to control the light provided to the surgical site such that the provided light switches between the light of different wavelength ranges. For example, the surgical site can be illuminated by at least one illumination source, such as one or more lasers, light emitting diodes, or white-light light sources) 
the first video image having a first predetermined area bounded by a first peripheral edge and being displayed on the display, and a second video image overlaid on the first video image, (Tesar Fig. 12-14 [1266] images from two different cameras of the same or substantially the same wavelength, but having other properties can be superimposed. For example, one image could be a natural image of tissue, and another view could be an unnatural image (e.g., an image with false color or an image with exaggerated or extreme contrast). In some embodiments, such superimposed images can advantageously show margins between healthy and unhealthy tissue. The example embodiments of the medical apparatuses shown in FIGS. 12 and 12A-12C can also be modified to produce a composite image of two or more images. FIG. 14A illustrates a schematic of an example composite image 2500, where a first (e.g., a background) image 2501 is produced on a first portion 2511 of the composite image 2500, and a second (e.g., a picture-in-picture (PIP) [overlaid – Fig. 13B]) image 2502 is produced on a second portion 2512 of the composite image 2500. In some embodiments)
the second video image displaying a fluorescent light video of the surgical site, (Tesar [1266] the images can include a fluorescence image and a non-fluorescence image)
the second video image having a second predetermined area smaller than the first predetermined area and bounded by a second peripheral edge so as to define a boundary of white light video, the boundary defined by a remaining portion of the first video image, (Tesar Fig. 13A-B [1266] images from two different cameras of the same or substantially the same wavelength, but having other properties can be superimposed. For example, one image could be a natural image of tissue, and another view could be an unnatural image (e.g., an image with false color or an image with exaggerated or extreme contrast). In some embodiments, such superimposed images can advantageously show margins between healthy and unhealthy tissue. The example embodiments of the medical apparatuses shown in FIGS. 12 and 12A-12C can also be modified to produce a composite image of two or more images. FIG. 14A illustrates a schematic of an example composite image 2500, where a first (e.g., a background) image 2501 is produced on a first portion 2511 of the composite image 2500, and a second (e.g., a picture-in-picture (PIP) [overlaid]) image 2502 is produced on a second portion 2512 of the composite image 2500. In some embodiments. Tesar [1439] the imaging system can include an illumination control configured to control the light provided to the surgical site such that the provided light switches between the light of different wavelength ranges. For example, the surgical site can be illuminated by at least one illumination source, such as one or more lasers, light emitting diodes, or white-light light sources)
wherein the second video image is the same as a portion of the first video image upon which the second video image is overlaid: (Tesar Fig. 13B [1061] 9. A stereo viewing system in which multiple light sources can be coordinated by control means to combine simultaneous sources of different wavebands to be selectively displayed to each eye to form visible images with overlays of subsets of visible or altered visible or infrared images and whose emphasis can be controlled by means of regulating the power provided to the different light sources. one or more of the different displays could be moved physically with respect to one another by the user. Tesar [1287] The displays could be mounted so as to be movable and/or reoriented by the surgeon either by hand or electronically. The user could thus move one display from one location on the left or top to another location on the right or bottom (or vice versa) of the view seen by the user. The user can thus reposition so overlay is re-registered)
a frame bounding the second peripheral edge of the second video image, (Tesar Fig. 13A 2512. Tesar [1248] one or more sensors sensitive to the fluorescing wavelength (e.g., IR) may be used in conjunction with one or more sensors not sensitive or less sensitive to the fluorescing wavelength but sensitive or more sensitive to other useful wavelengths (e.g. visible light))
wherein the frame and the boundary bounds the second peripheral edge (Tesar Fig. 13A [1268] the background image can be resized from the full frame to the size of the first portion 2511 (e.g., about ½, ⅔, ¾, etc., or any range therebetween) of the composite image 2500. The beam combiner 2230a, 2230b in each eye's optical path between the viewer and the displays can superimpose the background image with a PIP image such that the background image appears on the first portion 2511 of the of the second video image so as to provide a reference to anatomical features of the surgical site which may otherwise be obscured by the fluorescent light video. (Tesar [1248] anatomical features may contain fluorescent dye that fluoresces, for example, when exposed to short wavelength radiation such as UV radiation. Such a technique may be useful to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. The fluorescence or other wavelength of interest may be detected by the one or more cameras imaging the surgical field such as one or more camera providing a surgical microscope view or one or more cameras on a surgical tool providing a surgical tool view. For example, an optical detector that is sensitive to the wavelength of the fluorescent emission may be employed to view the fluorescent image. In some embodiments, the wavelength of fluorescent emission is in the infrared. In certain embodiments sensors sensitive to different wavelengths may be employed. In particular, one or more sensors sensitive to the fluorescing wavelength (e.g., IR) may be used in conjunction with one or more sensors not sensitive or less sensitive to the fluorescing wavelength but sensitive or more sensitive to other useful wavelengths (e.g. visible light). Light can be collected and distributed to both types of detectors for example using a beamsplitter such as a 

Tesar do not explicitly teach the frame being a different color than a pseudo-color applied to the fluorescent light video.

However Wade teach the frame being a different color than a pseudo-color applied to the fluorescent light video. (Wade [0047] the Grid Tool is shown in FIG. 7. Selecting the Grid tool brings up an overlay that draws grid lines to provide an x,y location reference 710. The icon includes a “minus” and a “plus” touch point to grow or shrink the grid resolution 700. Double clicking brings up a sub-menu 702 to select full or border grid lines and select line color and opacity [pseudo-color])

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tesar, further incorporating Wade in video/camera technology. One would be motivated to do so, to 

Regarding to claim 2 and 13:

13. Tesar teach the endoscopic system as set forth in claim 8, wherein the boundary surrounds an entire periphery of the second video image. (Tesar Fig. 13A 2502)

3. (Cancelled)

Regarding to claim 5 and 17:

5. Tesar teach the video display system as set forth in claim 1, further including an input configured to adjust a size of the second predetermined area. (Tesar [1287] the surgeon may also cause one or more of the inputs to be scaled up or down or enlarged or reduced to an area of interest (for example, reduced to a subset of a fluorescent or narrowband image), which can then be superimposed over another image or moved with respect to another image by moving one display relative to another. Tesar Fig. 13A 2502. [1268] the background image from a camera can be resized or the row count of pixels of the background image can be reduced. For example, the background image can be resized from the full frame to the size of the first 

Regarding to claim 6 and 16:

16. Tesar teach the endoscopic system as set forth in claim 8, further including an image processor configured to detect a tool, wherein the image processor is further configured to center the second video image on the tool. (Tesar [1287] camera may be zoomed in (or out) and the zoomed view shown on the display may be repositioned (and/or reoriented) by physically moving the display on which the zoomed image is shown with respect to an image or information provided by another display. This capability may allow the surgeon to selectively emphasize or de-emphasize certain views or inputs from cameras or other sources displayed on the respective displays as desired (for example by placing the display more or less toward the center of the field of view of the viewer))

Regarding to claim 7 and 18:

18. Tesar teach the endoscopic system as set forth in claim 8, further including an input configured to move the second video image with respect to the first video image. (Tesar [1287] the surgeon may also cause one or more of the inputs to be scaled up or down or enlarged or reduced to an area of interest (for example, reduced to a subset of a fluorescent or narrowband image), which can then be superimposed 

Regarding to claim 9:

9. Tesar teach the endoscopic system as set forth in claim 8, wherein the imager is a first imager and a second imager, the first imager configured to capture image data in the visible spectrum and the second imager configured to capture image data in the near infrared spectrum. (Tesar [1248] sensors sensitive to different wavelengths may be employed. In particular, one or more sensors sensitive to the fluorescing wavelength (e.g., IR) may be used in conjunction with one or more sensors not sensitive or less sensitive to the fluorescing wavelength but sensitive or more sensitive to other useful wavelengths (e.g. visible light))

Regarding to claim 10:

10. Tesar teach the endoscopic system as set forth in claim 9, wherein a field of view of the second imager is smaller than a field of view of the first imager. (Tesar [1287] camera may be zoomed in (or out) and the zoomed view shown on the display may be repositioned (and/or reoriented) by physically moving the display on which the zoomed image is shown with respect to an image or information provided by another display. This capability may allow the surgeon to selectively emphasize or de-emphasize certain views or inputs from cameras or other sources displayed on the 

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesar (U.S. Pub. No.  20170020627 A1), in view of Wade (U.S. Pub. No. 20180338802 A1), further in view of Steiner (U.S. Pub. No. 20170280029 A1).

Regarding to claim 4:

4. Tesar teach the video display system as set forth in claim 1, (Tesar Fig. 57 [1624] if the illumination level of the second view is lower than that of the first view, the light source level of the second view can be increased. Such a comparison and adjustment can be applied when performing complete view switching or picture-in-picture or multiple views per screen)

Tesar do not explicitly teach further including an input, the input configured to adjust a blending of the second video image with the first image.

However Steiner teach further including an input, the input configured to adjust a blending of the second video image with the first image. (Steiner [0037] each fluoresced light signal (29, 31) to be processed and displayed by the system, the GUI presents at least one control or adjusting the transparency of the false-color fluoresced 

The motivation for combining Tesar and Wade as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tesar, further incorporating Wade and Steiner in video/camera technology. One would be motivated to do so, to incorporate the input configured to adjust a blending of the second video image with the first image. This functionality will improve user experience.

Regarding to claim 15:

15. Tesar teach the endoscopic system as set forth in claim 8, Tesar do not explicitly teach further including an input, the input configured to adjust a transparency of the second video image.

However Steiner teach further including an input, the input configured to adjust a transparency of the second video image. (Steiner [0037] each fluoresced light signal (29, 31) to be processed and displayed by the system, the GUI presents at least one control or adjusting the transparency of the false-color fluoresced light image when blended with the systems visible light images, as further described below. The GUI typically includes menus for making various option selections)

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesar (U.S. Pub. No.  20170020627 A1), in view of Wade (U.S. Pub. No. 20180338802 A1), further in view of Hoffman (U.S. Pub. No. 20120154564).

11. Tesar teach the endoscopic system as set forth in claim 9, wherein a field of view of the first imager is the same as the field of view of the second imager, (Tesar [1287] camera may be zoomed in (or out) and the zoomed view shown on the display may be repositioned (and/or reoriented) by physically moving the display on which the zoomed image is shown with respect to an image or information provided by another display. This capability may allow the surgeon to selectively emphasize or de-emphasize certain views or inputs from cameras or other sources displayed on the respective displays as desired (for example by placing the display more or less toward the center of the field of view of the viewer). Individual camera FOV is controllable) 

Tesar do not explicitly teach wherein the image processor crops the second video image.

However Hoffman teach wherein the image processor crops the second video image. (Hoffman [0077] a digital zoom may crop a portion of an image and then enlarge it by interpolating the pixels to exceed the originally cropped size. While the cropped image may be larger, a digital zoom may decrease or narrow an apparent angle of view of the overall video image. To the surgeon, a digitally zoomed image alone may have a 

The motivation for combining Tesar and Wade as set forth in claim 1 is equally applicable to claim 11. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tesar, further incorporating Wade and Hoffman in video/camera technology. One would be motivated to do so, to incorporate the image processor crops the second video image. This functionality will improve user experience.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesar (U.S. Pub. No.  20170020627 A1), in view of Wade (U.S. Pub. No. 20180338802 A1), further in view of Kim (U.S. Pub. No. 20170186163).

12. Tesar teach the endoscopic system as set forth in claim 9, Tesar do not explicitly teach wherein the first imager has a larger pixel array than the second imager.

However Kim teach wherein the first imager has a larger pixel array than the second imager. (Kim [0034] the main camera may further include a first image sensor pixel array; the first sub-camera may further include a second image sensor pixel array having a same number of pixels and a same image pixel sensor size as the first image sensor pixel array; and the second sub-camera may further include a third image sensor pixel array having fewer pixels than the first image sensor pixel array and the second 

The motivation for combining Tesar and Wade as set forth in claim 1 is equally applicable to claim 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tesar, further incorporating Wade and Kim in video/camera technology. One would be motivated to do so, to incorporate the first imager has a larger pixel array than the second imager. This functionality will improve user experience.

14. (Cancelled)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482